-7DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/JP2019/010371 filed March 13, 2019.
In view of the preliminary amendment filed September 17, 2020, claims 1-7 are pending.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jomoya et al. (JP 2017-137399 A).

    PNG
    media_image1.png
    481
    783
    media_image1.png
    Greyscale



Regarding claim 1, Jomoya et al. (57) disclose a method of manufacturing a latex composition (an emulsion) comprising carboxyl group-containing nitrile rubber involving adjusting pH of the latex by adding sodium hydroxide to the latex.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Regarding claims 2, 3, 6, 7, Jomoya et al. (0039-0042) disclose a distillation (removal of the unreacted monomer, which can be considered a recovery process of claim 6 as claimed) at a temperature ranging from 60 to 85 oC (heating) meeting the temperature requirement of claim 2, at reduced pressure 80-0 kPa (guage pressure) meeting the requirement of claim 3. Regarding the recitation “lower than a heating temperature and a degree of pressure reduction when decompressing the latex of the carboxyl group-containing nitrile rubber under the heating condition” of claim 7, in view of the substantially identical heating and pressure reduction as claimed and as taught in Jomoya et al., the examiner has a reasonable basis that such feature is inherently possessed in the process of Jomoya et al. because evaporation of the unreacted monomer inherently would remove heat (or cool) disclosed composition. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
















    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



Regarding claims 1, 6, Jomoya et al. (0047) disclose the pH of the pH adjustment to be range from 7.5 to 10, more preferably from 8.0 to 9.5.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



Regarding claims 5, 6, although Jomoya et al. (0071-0074) in example 1 disclose the acrylonitrile (alpha, beta-ethylenically unsaturated nitrile) and butadiene (a diene) containing latex preparation (97% conversion) including the removal of the volatile components such as unreacted monomer, Jomoya et al. (0029) indicates that the disclosed latex composition can have a conversion of 90% or more, meeting the requirements of claims 5, 6.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale






    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale



6.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN 103788298 A).
Regarding claims 1-6, Huang et al. (claim 1, 30, 35, 36 37) disclose a polymerization process for preparing a latex (emulsion) comprising acrylonitrile (alpha, beta-ethylenically unsaturated nitrile) and butadiene (a diene) as claimed. 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale



Regarding claims 1, 6, Huang et al. (claim 30) disclose adjusting the pH of 7.5 to 8.5, where the initial composition is inherently acidic (pH of lower than 7).

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale



Regarding the recitation “pressure reduction condition is set to -85 kPa or less” of claim 3, Huang et al. (claim 35) disclose a step of evacuating (adjusting pressure by      -3.0 to -5.0 Kgf/cm to about 0 Kgf/cm). Applicant must recognize that the removal of the unreacted monomer can be considered a recovery process meeting the requirement of claim 6),

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale



Regarding claim 5, Huang et al. (claim 37) disclose that a conversion rate of at least 90%, which meet the conversion ratio of 60 to 95% being claimed.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale



Regarding the recitation “lower than a heating temperature and a degree of pressure reduction when decompressing the latex of the carboxyl group-containing nitrile rubber under the heating condition” of claim 7, in view of the substantially identical heating and pressure reduction as claimed and as taught in Huang et al., the examiner has a reasonable basis that such feature is inherently possessed in the process of Huang et al. because evaporation of the unreacted monomer inherently would remove heat (or cool) disclosed composition. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
August 4, 2021